Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites that a processed haircut is maintained within a predetermined  level.  The public would not be able to discern if they are, or are not infringing on this claim.   Examiner suggests changing “maintained within a predetermined level” to –achieved--.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krenik (2015/0197016) in view of O’Banion et al.(2004/0226424) and Maurer (2014/0170935).
	Krenik shows a method and apparatus having most of the recited steps and limitations including, for claim 1;

sampling an actual head shape (“type of scalp”, read the last 9 lines of paragraph 0106), of a to-be-treated subject, involving detecting deviations (via measurement or camera or other technique, near end of paragraph 0106) from a model body shape portion of the predefined hairstyle model, and
adapting a hair property model (“modifying or adjusting”, last 3 lines of paragraph 0106) of the predefined hairstyle model to compensate for the actual body shape deviations when deviations between the actual body shape and the model body shape portion that exceed a predetermined threshold are detected
wherein the act of adapting the hair property model involves adjusting only portions of the hair property model wherein the deviations between the actual body shape and the model body shape portion exceed the predetermined threshold. (Krenik’s disclosure has measuring of the head, and when all head measurements are off, and all portions have to be adjusted, it still meets the claim requirements of “only” portions that are off being adjusted).
Krenik is silent about taking no action when deviations are below a predetermined threshold.
Examiner takes Official Notice that it is well known in a wide variety of industries to provide “action thresholds” for their machines, and below which thresholds no action occurs.  Examples abound;

	Automobile cruise controls take no action if the sensed speed is within 1MPH of the target speed, but do take action above that predetermined threshold.
	Automated lawnmowers take no action when grass is below 2 inches, but do take action if it is above that predetermined threshold.
	A tailor will take no action if your body is within a range of a standard measurement (using off-the-shelf clothes), but will take action if your body is outside that predetermined threshold (e.g. expand or shrink wasteline of pants).
Applicant has challenged this taking of Official Notice.  Accordingly, references are provided.
1st reference – Maurer teaches, in paragraph 0089, a cutting tool that has a positional deviation higher than a predetermined threshold, which triggers correction.  No correction is triggered when the positional deviation is below the threshold.  The use of a threshold here prevents unnecessary correction oscillations.
2nd reference – O’Bannion teaches, in paragraph 0012, a cutting tool that has a predetermined threshold for human-proximity, which triggers correction, such as stopping the tool.  The use of a threshold here prevents unnecessary stoppages.
3rd reference – prior to 2016, Examiner has measured his beard length (by looking in the mirror) and determined that modification was necessary.  Also prior to 2016, Examiner has measured his beard length (by looking in the mirror), and determined that the measurement was below a predetermined threshold set by wife, and took no action, since it would be a waste of effort.  Applicant may perceive 
4th reference – prior to 2016, Examiner has visited a clothing emporium, had “body shape representing values” measured, and had it determined that existing clothing should be adapted (by cutting and restitching).  Only certain portions were modified.  Other portions were not modified.  Also prior to 2016, Examiner has visited a clothing emporium, had “body shape representing values” measured, and found clothing that had a “body shape representing value” that was below a predetermined deviation threshold from Examiner’s own measurements (within roughly half an inch), and no action was taken on these clothes (they were purchased as is).  This reference is important in that models were adapted, in portions, based on body measurements.
In general, the reason for industry employing “action thresholds” is because it is a waste of time/resources to take action below that threshold, as it does not achieve any noticeable effect.
It would have been obvious to one of ordinary skill to have modified Krenik’s method and apparatus to include an “action threshold” for adapting a hair property model, since anything below that threshold would not produce a noticeable improvement.
Examiner further takes Official Notice that it is known, when using cutting tools, to act only on the areas that need to be cut, and not on areas that don’t need to be cut.  To support this Official Notice, Examiner provides the following three references.
th reference above) prior to 2016, Examiner has visited a clothing emporium, had “body shape representing values” measured, and had it determined that existing clothing should be adapted (by cutting and restitching).  Only certain portions (e.g. waistline) were modified because they did not match the body shape.  Other portions (e.g. length) were not modified, because they were within an acceptable threshold.  
Reference B – prior to 2016, Examiner has used a cutting tool (mower) to mow his lawn.  Sections that exceeded the acceptable threshold were cut.  Sections that did not exceed the threshold (e.g. sections in the shade), were not mowed.
Reference C – prior to 2016, Examiner has used a cutting tool (hair trimmer) to cut his own hair.  Sections (e.g. around the ears) that exceeded the acceptable threshold were cut.  Other sections (e.g. on the top and back) that did not exceed the threshold, were not cut.
From these three references, it is clear that within a single operation, it is known to cut some sections that needed it, and to not cut other sections that did not need it.
As established in MPEP 2144.04(III) and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In this case, it is within the skill of the art to modify Krenik’s system to cut only what needs to be cut, and to leave other sections uncut, since this is such a well known concept when done manually.
In regard to claim 2, the “predetermined range” is defined by the predetermined threshold discussed above.

With respect to claim 4, the topographical hair model, with varying hair lengths, is described in paragraph 0106.
In regard to claim 11, the scalp model of 0106 intrinsically has a “memory unit”.  The “sampling unit” is the camera mentioned 5 lines from the end of paragraph 0106.  The “processing unit” is the “image processing” on lines 9 and 10 of paragraph 0053, with the “adjusting” discussed at the end of paragraph 0106.  The processing unit would now have an “action threshold” for adapting, as set forth above.
Claim 15 recites a “relocating offset” if head features do not match the model shape.  As per paragraph 106 of Krenik, there are model shape features such as the ear opening (1008, figure 10a).  Measurements are then taken of a divergent scalp, and modifications are made to the hair property model (modifying or adjusting styles, near end of para. 106).  Obviously, this modifying would involve adjusting location of things such as the ear opening, which would constitute the claimed “relocating offset”.
In regard to claim 16, hair length is mentioned as a hair property on line 14 of paragraph 106, and elsewhere in Krenik.
In regard to claim 17, Krenik’s body portion is a head portion (e.g. head map of figure 10a).

5.	Applicant's arguments have been fully considered but they are not persuasive.
Applicant has not overcome the 35 USC 112b rejection of claim 3.  Examiner has suggested a way to fix it, see the 112b rejection above for details.
.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724